Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on 01/08/2020, in which claim claims 1-16 are presented for the examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020, 12/15/2020, 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,810,735. Although the claims at issue are not identical, they are not patentably distinct from each other. Patented claims 

Instant application 16/737573
Patent (9,810,735)
1. A testing system, comprising: a slot configured to receive a device-under-test (DUT);
 1. A system for testing devices, the system comprising: a testing machine with a plurality of slots, wherein each slot of the plurality of slots is for installing a device-under-test (DUT) of a plurality of DUTs;
a user interface for providing test results to a user and for receiving user input associated with a test;
a plurality of core testing processors, wherein each core testing processor of the plurality of core testing processors communicates with a user interface and is associated with a respective slot of the plurality of slots,
a core testing processor configured to communicate with the user interface and with the slot, wherein the core testing processor communicates with the user interface using asynchronous interaction and is independent of other communications transmitted within the testing system;
wherein each core testing processor of at least a subset of the plurality of core testing processors is associated with a respective web socket for communication that is isolated and independent of communication associated with other core testing processors of the plurality of core testing processors;
wherein the core testing processor executes a set of tests associated with the DUT and, upon completion of at least one of the tests, provides a message to the user interface.
 a plurality of lightweight virtualization containers, where a respective lightweight virtualization container of the plurality of lightweight virtualization containers is associated with an interface of a DUT that is installed for testing, wherein the plurality of lightweight virtualization containers enable isolation of respective testing processes and testing resources associated with each respective DUT; wherein a respective core testing processor of the plurality of core testing processors retrieves at run time a respective test configuration corresponding to the DUT installed in the respective slot associated with a respective core testing processor, loads the set of tests associated with the DUT installed in the respective slot associated with respective core testing processor, and executes the loaded set of tests.


4. The system of Claim 1, wherein the respective core testing processor of the plurality of core testing processors communicates using asynchronous feedback and interaction.
11. The method of claim 10, wherein the step of communicating comprises sending a message to a browser of the user via web-sockets.


Claim 9 is also rejected under the same rationale as rejection of claim 1 on the ground of nonstatutory double patenting. Claims 2-8 and 10-16 are rejected for the same rationale as being dependent claims of independent claims 1 and 9 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Partee et al. (US 2014/0187173).


As per claim 1, 9, Partee discloses a testing system, comprising: 
a slot configured to receive a device-under-test (DUT) ([0067], “first device may be scanned by the barcode scanner 432 with the set-top box being placed into a first slot or nested platform”, wherein the set-top boxes are considered as DUTs as claimed); and 
a user interface for providing test results to a user and for receiving user input associated with a test (Fig. 9A, 9B, [0016]); and
a core testing processor configured to communicate with the user interface and with the slot, wherein the core testing processor communicates with the user interface using asynchronous interaction ([0041], “The residential gateways may be configured to perform communications utilizing any number of wired and wireless communications standards, protocols, or formats along with associated hardware, software, and firmware “, wherein “asynchronous feedback and interaction” is considered as asynchronous transmission. Partee broadly discloses of using various communication protocol includes TCP/IP protocol, which is a asynchronous transmission) and is independent of other communications transmitted within the testing system (Fig. 4, [0037]-[0039], “a test fixture is a testing station that may be utilized to secure the residential gateway while testing and measuring the characteristics and performance of the residential gateway for performing the required features, processing, and formatting required of the residential gateway.”…” The test fixture may include computing and communications components, including, but not limited to processors, logic, memories, communication ports and interfaces and databases for storing programs, applications, and instructions utilized to perform the automated testing. In another embodiment, a user may utilize the user interface to perform manual testing as needed.”, wherein the processors are considered as core testing processors as claimed, [0090]); 
wherein the core testing processor executes a set of tests associated with the DUT (Fig. 10, step 1014, [0070], Fig. 4, computing device 404, [0059], “Each of the computing devices 404 may run a separate screen and clean program for testing and verifying the residential gateways 402.“) and upon completion of at least one of the tests, provides a message to the user interface ([0040], “The testing results may be displayed to the test fixture or displayed or communicated to one or more external devices”).

As per claim 4, 12, Partee discloses the system of Claim 1, wherein prior to executing the set of tests associated with the DUT, the core testing processor retrieves at run time a test configuration corresponding to the DUT receivable in the slot, and loads the set of tests associated with the DUT ([0072], “the testing database 428 may store configurations of the testing routines for a number of different models, device types, adapters, versions, and so forth. As a result, a user interface of the operator display may more accurately indicate to the user whether the residential gateways 402 has passed one or more tests based on criteria, parameters, thresholds, percentages and requirements for the set-top box as stored in the testing database 428. “). 

As per claim 5, 13, Partee discloses the system of Claim 1, wherein the core testing processor is associated with a web socket for communication that is independent and asynchronous of other communications transmitted within the testing system ([0041], “The residential gateways may be configured to perform communications utilizing any number of wired and wireless communications standards, protocols, or formats along with associated hardware, software, and firmware“, wherein one of the communication protocol is considered as the Web socket for communication as claimed).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Partee in view of Thornley (US 2010/0138823).


As per claim 2, 10, Partee does not specifically discloses the system of Claim 1, wherein the slot communicates with a lightweight virtualization container configured for association with an interface of a DUT receivable in the slot, the lightweight virtualization container enabling isolation of testing processes and testing resources associated with the DUT receivable in the slot;

However, Thornley discloses the slot communicates with a lightweight virtualization container configured for association with an interface of a DUT receivable in the slot ([0033], “the operator of the test machine 111 selects a virtualization package for testing inside the virtual container 110.”), the lightweight virtualization container enabling isolation of testing processes and testing resources associated with the DUT receivable in the slot ([0033], “When being run inside a virtual package 104, the application software 105 is isolated from the test machine's operating system 102 and other applications installed on the test machine”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Thornley’s isolating application software from the test machines’ operating system into Partee’s simultaneous testing method for DUTs because one of the ordinary skill in the art would have been motivated to run the tests may be run in parallel to reduce the time required for each of the tests. The software and testing routines may be updated as required for performing the testing and multiple tests for DUTs may be carried out efficiently and consistently and with a high degree of accuracy for residential gateways reducing costs, time, and difficulty.

As per claim 3, 11, Thornley discloses the system of Claim 2, wherein the lightweight virtualization container comprises a testing probe for testing an interface of the DUT received in the slot ([0037], [0044]).

As per claim 6, 14, Partee discloses the system of Claim 2, wherein the lightweight virtualization container is configured to test one or more DUT interfaces at the DUT, each of the DUT interfaces comprising one of: an Ethernet Local Area Network (LAN) interface; an Ethernet Wide Area Network (WAN) interface; a Multimedia over Coax Alliance (MoCA) LAN interface; a Multimedia over Coax Alliance (MoCA) WAN interface; a Wireless 2.4 GHz interface; a Wireless 5.0 GHz interface; a Foreign eXchange Subscriber ports (FXS) interface; a Universal Serial Bus (USB) interface; a video interface; and an audio interface (Fig. 4, set-top box 402 has various interfaces as claimed, [0056]-[0057]).

Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Partee in view of Dura et al. (US 2013/0167123).

As per claim 7, 15, Partee do not discloses the system of Claim 1, wherein the core testing processor communicates using Java script object notation (JSON) messages;

However, Dura discloses the core testing processor communicates using Java script object notation (JSON) messages ([0046], [0047], “The debugger 120 may communicate with the virtual machines 142, 144 over a network in an exemplary format of extensible markup language (XML), JSON, plain text, or a binary protocol.”);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date to incorporate teaching of Dura’s application debugging into Partee’s simultaneous testing method for DUTs because one of the ordinary skill in the art would have been motivated to allow a user to develop the application as a single application (e.g., within an IDE) without managing separate client and server applications and the communications there between.


As per claim 8, 16, Partee do not discloses the system of Claim 1, wherein the core testing processor communicates using TCP/IP protocol;

However, Dura discloses the core testing processor communicates using TCP/IP protocol ([0046]-[0047]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date to incorporate teaching of Dura’s application debugging into Partee’s simultaneous testing method for DUTs because one of the ordinary skill in the art would have been motivated to allow a user to develop the application as a single application (e.g., within an IDE) without managing separate client and server applications and the communications there between.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Reference Kellerman teaches a set top box or like device utilizing virtualization techniques to isolate secure device resources from an untrusted software framework incorporated in the device. In one implementation, a first virtual machine container is provided for secure execution of a traditional set top box application, while a second virtual machine container is utilized to host a software framework or untrusted portions of a software framework.

Reference Van Rozen teaches a distributed system architecture is described for control of a Set Top Box (STB). The architecture employs server software implemented as JSON middleware, and provided on the STB as a local server, as well as on a Tooling Device and a Control Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114